--------------------------------------------------------------------------------

Exhibit 10.22
 
FIRST AMENDMENT TO LICENSE AGREEMENT
 
This First Amendment (the "First Amendment") is made effective as of January 25,
2016 (the "First Amendment Effective Date"), to amend the License Agreement
entered into by and between The Wistar Institute of Anatomy and Biology
("Wistar") and OncoCyte Corporation ("OncoCyte"), dated January 22,2016 (the
"License Agreement").
 
PURPOSE OF AMENDMENT
 
The sole purpose of this First Amendment is to correct the numbering found
within Section 1.24 of the License Agreement. Section 1.24 shall be deleted in
its entirety and replaced with the following:
 
1.24        "Licensed Product(s)" means:
 
(i)         on a country-by-country basis, any product, the making, using,
selling, offering for sale, or importing of which product in the country in
question would (without the license granted under this Agreement) infringe at
least one pending Valid Claim (were it to have issued) or issued Valid Claim of
the Licensed Patents in that country;
 
(ii)        on a country-by-country basis, any service, process or method, the
performing or providing of which process or method in the country in question
would (without the license granted under the Agreement) infringe at least one
pending Valid Claim (were it to have issued) or issued Valid Claim of the
Licensed Patents in that country; and
 
(iii)       any product or process that is not covered by the foregoing clauses
(i) or (ii), but that incorporates or is made, identified, developed, optimized,
characterized, selected, derived or determined to have utility, in whole or in
part, by the use or modification of (a) any Licensed Patent or any technology or
invention covered thereby, (b) any Technical Information or (d) any Licensed
Product covered by the foregoing clauses (i) or (ii).
 
This First Amendment shall be binding upon both parties as of the First
Amendment Effective Date.
 
All capitalized terms not expressly defined herein shall have the same meanings
assigned to them in the License Agreement. Except as expressly amended or
modified herein, all other terms and conditions of the License Agreement remain
in full force and effect.
 
This First Amendment shall be construed by and enforced in accordance with the
laws of the Commonwealth of Pennsylvania without regard to its principles of
conflicts of law.
 
IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized representatives as of the First Amendment Effective
Date.
 
THE WISTAR INSTITUTE OF ANATOMY AND BIOLOGY
ONCOCYTE CORPORATION
 
 
By:
/s/ Heather Steinman
By:
/s/ William Annett Name:
Heather Steinman
Name:
WILLIAM ANNETT
Title:
Vice President for Business Development &
Executive Director, Technology Transfer
Title:
C E O
 
The Wistar Institute
Date:
JANUARY 25, 2016
Date:
January 25, 2016    

 
 

--------------------------------------------------------------------------------